DETAILED ACTION
Status of the Application
	Claims 41-42, 46, 48-61 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Applicant’s cancellation of claims 1-3, 7, 11, 15, 19-21, 25-26, 28-30, 35, 38, 47 and addition of new claims 48-61 as submitted in a communication filed on 7/5/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
New claims 48-61 are directed to the elected invention.  Claims 41-42, 46, 48-61 are at issue and are being examined herein. 

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See page 23, lines 16 and 30.  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional application No. 62/648,679 filed on 03/27/2018.
This is the US national application which entered the national stage from PCT/US2019/024330 filed on 03/27/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/5/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 9/24/2020 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 49 is objected to due to the recitation of “wherein the engineered yeast is Saccharomyces”.  To enhance clarity and to be consistent with commonly used claim language, the term should be amended to recite “wherein the engineered yeast belongs to the genus Saccharomyces”. Appropriate correction is required. 
Claims 53, 56, 57 and 58 are objected to due to the recitation of “GPP1”, “GPP2”, “GPD1” and “GPD2”.   To enhance clarity and to be consistent with commonly used claim language, the claims should be amended to indicate that these terms refer to genes.   For example, claim 53 should be amended to recite “wherein the engineered yeast has….expression of one or more genes selected from the group consisting of GPP1, GPP2, GPD1, and GPD2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 41-42, 46, 48-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 41 (claims 42, 46, 48-61 dependent thereon) is indefinite in the recitation of “reduced or eliminated expression of a gene encoding a glycerol-3-phosphate phosphatase…” for the following reasons.  The term “reduced” is a relative term and is unclear in the absence of a reference or standard for ascertaining the requisite degree (i.e., reduced compared to what?).  If the intended reduction is determined by comparison with the expression of said gene in the corresponding non-engineered yeast, the claim should be amended accordingly.  Correction is required.  
Claim 41 (claims 42, 46, 48-61 dependent thereon) is indefinite in the recitation of “reduced or eliminated expression of a gene encoding a glycerol….phosphatase…; and a recombinant nucleic acid encoding a glucoamylase” for the following reasons.  As written, it is unclear if the “reduced or eliminated expression” phrase also applies to the nucleic acid encoding a glucoamylase, or if the claim requires the presence of a recombinant nucleic acid encoding a glucoamylase in the engineered yeast.  If the intended limitation is the latter, it is suggested the claim be amended to recite “wherein the engineered yeast comprises (a) a recombinant nucleic acid encoding a glyceraldehyde….; (b) reduced or eliminated….; and (c) a recombinant nucleic acid encoding a glucoamylase”. For examination purposes, the suggested language will be used.  Correction is required. 
Claim 41 (claims 42, 46, 48-61 dependent thereon) is indefinite in the recitation of “wherein the yeast is capable of producing at least 100 g/kg of ethanol and producing less than 1.5 g/kg residual glucose in 48 hours” for the following reasons.   The terms “100 g/kg of ethanol” and “1.5 g/kg residual glucose” are unclear in the absence of a definition of the basis of the concentrations recited.  The claim fails to provide the identity of the compound/material associated with the “kg” in both concentrations (i.e., kg of what?).   In addition, the requirement that the yeast be capable of producing the recited concentrations of ethanol and residual glucose is indefinite in the absence of the yeast culturing conditions.  The same yeast cell can be capable of producing a certain amount of ethanol and residual glucose under some culturing conditions and not others.  Therefore, a method of producing ethanol by culturing a recombinant yeast having the recited characteristics can be at the same time included and excluded from the scope of the claim depending on the culturing conditions used.  It should also be noted that the limitation as recited refers to the yeast in the method but does not necessarily refer to the ethanol yield or residual glucose produced by the method itself.   For examination purposes, no patentable weight will be given to the term “wherein the yeast is capable of producing at least 100 g/kg of ethanol and producing less than 1.5 g/kg residual glucose in 48 hours”. Correction is required. 
Claim 46 is indefinite in the recitation of “wherein the method includes supplementation with glucoamylase” for the following reasons.  As written, it is unclear as to what is being supplemented with glucoamylase.  Does the term refer to the supplementation of glucoamylase to the culture medium during fermentation of the engineered yeast?  For examination purposes, it will be assumed that the claim recites “wherein the method further comprises adding glucoamylase to the fermentation medium”.  Correction is required. 
Claim 48 is indefinite in the recitation of “wherein the engineered yeast is a post-whole-genome duplication yeast species” for the following reasons. The term is unclear and confusing because the claim fails to indicate which whole genome duplication is being referred to (i.e., which species underwent the whole genome duplication?).    As known in the art and evidenced by Langkjaer et al. (Nature 421:848-852, 2003), gene redundancy is thought to be a consequence of whole-genome duplications (Abstract).  Therefore, one cannot assume that there is a single whole genome duplication event for all species.  As taught by Langkjaer et al., there was a whole genome duplication that took place in the progenitor of the modern Saccharomyces and Kluyveromyces yeast lineages about 150 million years ago (page 850, left column).  Is this the whole genome duplication event used as the reference point?  Also, it is noted that even if the reference point is that taught by  Langkjaer et al., there is discrepancy as to which species are considered pre and post-whole genome duplication as evidenced by the art.  Feldman et al. (US Publication No. 2009/0226991, published 9/10/2009) state that K. lactis is a pre-whole genome duplication yeast (paragraph [0019]) whereas Merico et al. (FEBS Journal 274:976-989, 2007) refers to K. lactis as a post-whole genome duplication yeast (see Figure 1).  Therefore, the term  “post-whole-genome duplication yeast species"  fails to clearly indicate which yeast species are included and excluded from the claims.  For examination purposes, it will be assumed that claim 48 is a duplicate of claim 41.  Correction is required. 
Claims 50-51, 53, 55-58 are indefinite in the recitation of “wherein the engineered yeast has reduced or eliminated expression of X” for the following reasons. The term “reduced” is a relative term and is unclear in the absence of a reference or standard for ascertaining the requisite degree (i.e., reduced compared to what?).  If the intended reduction is determined by comparison with the expression of said gene in the corresponding non-engineered yeast, the claim should be amended accordingly.  Correction is required.  
Claims 50, 51, 54 are indefinite in the recitation of “GPP1”, “GPP2”, “GPD1” and “GPD2” for the following reasons. The terms as written, appear to be generic and not limited to a specific Saccharomyces species.  While the gene nomenclature used may be appropriate for S. cerevisiae genes, the use of this nomenclature for genes encoding proteins of identical function in other Saccharomyces species may not be accurate. As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene terminology which may be applicable to some organisms and not to others as used herein is confusing since one cannot determine if by using this nomenclature, the claims are limiting the Saccharomyces species from which these genes derive to those that use the same nomenclature.   For examination purposes, the terms “GPP1” and “GPP2” will be interpreted as genes encoding a glycerol-3-phosphate phosphatase, and the terms “GPD1” and “GPD2” will be interpreted as genes encoding a glycerol-3-phosphate dehydrogenase. If Applicant  wishes to use this terminology in the claims, it is suggested that the claims be amended to clearly indicate the organism associated with the specific gene designation.   Correction is required.
Claims 59 and 60 are indefinite in the recitation of “ethanol yield that is at least …higher than a control strain” and “30% less glycerol….than a control strain”, respectively, for the following reasons. A "control strain” is an undefined strain that is presumed to lack some of the properties found in the engineered yeast. This strain is not required to be of the same genus/species as the engineered yeast.  As such, while the engineered yeast can be an S. cerevisiae, the control strain can be P. pastoris. Therefore, the claims require a basis for comparison which is variable, thus making a determination as to which engineered yeasts are encompassed and excluded by the claims impossible.    For example, the same engineered yeast can be encompassed by the claims if the comparison is made with a wild-type S. cerevisiae strain as the control strain, and simultaneously not encompassed by the claims if the control strain used for comparison is a wild-type K. lactis strain. If the intended control strain is the corresponding yeast of the same genus/species as the engineered yeast which is not engineered,  the claim should be amended accordingly if support for such amendment is present in the specification as originally filed.  For examination purposes, claims 59 and 60 will be interpreted as being duplicates of claim 41.  Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 42, 46, 48-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 41, 42, 46, 48-61 encompass a method for producing ethanol, wherein said method requires culturing a genus of engineered yeasts or S. cerevisiae cells that comprise a genus of nucleic acids encoding glyceraldehyde-3-phosphate dehydrogenases having any structure, and a genus of nucleic acids encoding glucoamylases having any structure, wherein said engineered yeasts or S. cerevisiae cells have been modified by any means to reduce the expression of genes encoding  glycerol-3-phosphate phosphatases and glycerol-3-phosphate dehydrogenases, wherein said method further comprises adding a genus of glucoamylases having any structure to the fermentation medium.   See  Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	There is no actual structural limitation with regard to the members of the genus of nucleic acids encoding glyceraldehyde-3-phosphate dehydrogenases and glucoamylases required by the cells of the claimed method.  While the specification in the instant application and/or the prior art discloses a very limited number of glyceraldehyde-3-phosphate dehydrogenases and glucoamylases as well as their corresponding coding nucleic acids,  the specification is silent with regard to the structural features required in any glyceraldehyde-3-phosphate dehydrogenase or glucoamylase. There is no structure/function correlation provided to determine a priori which proteins have glyceraldehyde-3-phosphate dehydrogenase or glucoamylase activity.
	There is no limit as to the methods one could use to decrease the expression of any yeast gene encoding a glycerol-3-phosphate phosphatase or a glycerol-3-phosphate dehydrogenase.  The claims require a potentially large genus of unknown methods to decrease the expression of a gene, such as (a) mutations in the regulatory region of a gene, (b) the expression of unknown genes which encode proteins that act as expression inhibitors, and (c) the use of antisense nucleic acids that block the expression of the desired genes. While the specification and/or the art disclose disruption of the gene of interest to reduce/eliminate the expression of the desired gene,  the specification fails to disclose other methods to decrease gene expression.  Moreover, the specification fails to disclose the structural features found in any endogenous yeast gene encoding a glycerol-3-phosphate phosphatase or a glycerol-3-phosphate dehydrogenase so that one could use, for example,  homologous recombination to disrupt such genes. The specification is completely silent with regard to the structural elements in the regulatory region of the genes recited that need to be modified to obtain changes in expression, or the structure/identity of other genes which encode repressors of the expression of yeast genes encoding a glycerol-3-phosphate phosphatase or a glycerol-3-phosphate dehydrogenase.  There is no disclosure of the structural features required in antisense molecules that could block the expression of the recited genes. 
	The claims require a  large genus of nucleic acid encoding proteins which are structurally unrelated.  A sufficient written description of a genus of polypeptides and polynucleotides may be achieved by a recitation of a representative number of polypeptides and polynucleotides defined by their amino acid or nucleotide sequence or a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.  However, in the instant case, there is no structural feature which is representative of all the members of the genus of proteins or nucleic acids recited in the claims, and there is no information as to a correlation between structure and function.  Furthermore, while one could argue that the few species disclosed are representative of the structure of all the members of the genus,  it is noted that the art teaches several examples of how even highly structurally homologous polypeptides can have different enzymatic activities.   For example, Witkowski et al. (Biochemistry 38:11643-11650, 1999) teach that one conservative amino acid substitution transforms a  β-ketoacyl synthase into a malonyl decarboxylase and completely eliminates  β-ketoacyl synthase activity.  Tang et al. (Phil Trans R Soc B 368:20120318, 1-10, 2013) teach that two Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that  the few species disclosed are representative of the structure of all the proteins and genes recited in the claims.   
	Due to the fact that the specification only discloses a limited number of species of the genus of proteins encoded by the recited nucleic acids, and, a very limited number of methods to decrease gene expression, as well as the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 41, 42, 46, 48-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for producing ethanol, wherein said method comprises culturing a S. cerevisiae cell that comprises a disruption in one or more of the endogenous genes selected from the group consisting of GPP1, GPP2, GPD1 and GPD2, wherein said S. cerevisiae cell comprises a nucleic acid encoding (i) the glucoamylase of SEQ ID NO: 38, 39, 40 or 41, and (ii) the glyceraldehyde-3-phosphate dehydrogenase of SEQ ID NO: 42 or SEQ ID NO: 45, wherein said method optionally comprises adding the glucoamylase of SEQ ID NO: 38, 39, 40 or 41 to the culture medium,  does not reasonably provide enablement for a method for producing ethanol, wherein said method requires culturing an engineered yeast or a S. cerevisiae cell that comprises  nucleic acids encoding any glyceraldehyde-3-phosphate dehydrogenase and any glucoamylase, wherein said engineered yeast or S. cerevisiae cell has been modified by any means to reduce the expression of endogenous genes encoding  glycerol-3-phosphate phosphatases and glycerol-3-phosphate dehydrogenases, wherein said method further comprises adding any glucoamylase to the fermentation medium.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	The breadth of the claims.  Claims 41, 42, 46, 48-61  broadly encompass a method for producing ethanol, wherein said method requires culturing an engineered yeast or a S. cerevisiae cell that comprises nucleic acids encoding any glyceraldehyde-3-phosphate dehydrogenase and any glucoamylase, wherein said engineered yeast or S. cerevisiae cell has been modified by any means to reduce the expression of endogenous genes encoding  glycerol-3-phosphate phosphatases and glycerol-3-phosphate dehydrogenases, wherein said method further comprises adding any glucoamylase to the fermentation medium.  See  Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.  
	The enablement provided is not commensurate in scope with the claims due to the extremely large number of proteins and nucleic acids of unknown structure required  by the claims, and the lack of information as to additional methods to decrease the expression of the recited genes. In the instant case, the specification enables a method for producing ethanol, wherein said method comprises culturing a S. cerevisiae cell that comprises a disruption in one or more of the endogenous genes selected from the group consisting of GPP1, GPP2, GPD1 and GPD2, wherein said S. cerevisiae cell comprises a nucleic acid encoding (i) the glucoamylase of SEQ ID NO: 38, 39, 40 or 41, and (ii) the glyceraldehyde-3-phosphate dehydrogenase of SEQ ID NO: 42 or SEQ ID NO: 45, wherein said method optionally comprises adding the glucoamylase of SEQ ID NO: 38, 39, 40 or 41 to the culture medium.
	The amount of direction or guidance presented and the existence of working examples.  The specification discloses a S. cerevisiae cell comprising disruptions in one or more of the endogenous genes selected from the group consisting of GPP1, GPP2, GPD1 and GPD2, the structures of the glucoamylases of SEQ ID NO: 38, 39, 40 and 41, as well as the structures of the glyceraldehyde-3-phosphate dehydrogenases of SEQ ID NO: 42 and  SEQ ID NO: 45, as working examples.  However, the specification is silent with regard to the structural features required in any glucoamylase or in any glyceraldehyde-3-phosphate dehydrogenase.  The specification is also silent with regard to the structural features found in yeast genes encoding glycerol-3-phosphate phosphatases and glycerol-3-phosphate dehydrogenases.  No correlation between structure and function has been presented.  	
	The specification and/or the art disclose disruption of the gene of interest to reduce/eliminate the expression of the desired gene. However,  the specification fails to disclose other methods to decrease gene expression. The specification is completely silent with regard to the structural elements in the regulatory region of the genes recited that need to be modified to obtain changes in expression, or the structure/identity of other genes which encode repressors of the expression of yeast genes encoding a glycerol-3-phosphate phosphatase or a glycerol-3-phosphate dehydrogenase.  There is no disclosure of the structural features required in antisense molecules that could block the expression of the recited genes.
	The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The amino acid sequence of a polypeptide determines its structural and functional properties.  Similarly, the nucleotide sequence of the coding region of a gene determines the structural and functional properties of the protein encoded by said gene. While the art discloses a limited number of glucoamylases and glyceraldehyde-3-phosphate dehydrogenases, as well as their corresponding coding genes, neither the specification nor the art provide the structural features required in any of these enzymes or a correlation between structure and function such that one of skill in the art can envision the structure of any glucoamylase and any glyceraldehyde-3-phosphate dehydrogenase. 
	While the argument can be made that the structure/identity of those enzymes and their corresponding genes can be obtained by structural homology, the art clearly teaches that (i) there is a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology, and (ii) modification of a protein’s amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are tolerant of modification and which ones are conserved is highly unpredictable.  For example, Singh et al. (Current Protein and Peptide Science 19(1):5-15, 2018) disclose different protein engineering approaches  and state that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility and conformational changes (page 11, left column, last paragraph).  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Singh et al. and Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in unpredictable enzymatic activity changes.
	Neither the specification nor the art provide additional information as to the structural elements in the regulatory regions of the recited genes which can be modified to decrease expression, or how these structural elements should be modified to obtain the desired level of expression.  In addition, neither the specification nor the art provide any information as to the identity/structure of transcription/translation modulators for the recited genes, such as proteins or nucleic acids which can modulate expression.  As taught in the art, prokaryotes achieve gene transcription and translation regulation by means of a series of complex mechanisms.  Zhou et al. (Cell Mol Life Sci 63(19-20):2260-2290, 2006) teach that a gene in a cell may be regulated by different transcription factors and the contribution from different transcription factors may function under different conditions (page 2283, left column, lines 12-22).  Zhou et al. also teach that the relationship between transcription factors and genes may be much more complex than we imagine and states that data from mRNA expression and transcription factor-DNA interactions give only limited information that does not include post-transcriptional events or protein-protein interactions.  Kozak (Gene 234:187-208, 1999) while describing the principles of protein synthesis states that the details of translational regulation are unique to each mRNA, and thus too complicated to be included in a review of basic mechanisms (page 187, right column, last line-page 188, left column, line 4).  Thus, the art appears to suggest the unpredictability of determining the factors which would lead to expression modulation for a specific gene without further experimentation.
	The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating genes and proteins  as well as enzymatic assays were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of proteins and polynucleotides to find the proteins and genes recited in the claims.  Also, it was not routine in the art at the time of the invention to screen by a trial and error process for all possible proteins/nucleic acids which can serve as transcription/translation regulators of the recited genes, or all possible mutations in the regulatory region of a gene to determine which ones result in decreased expression of the desired gene.  In the absence of (a) a rational and predictable scheme for selecting those proteins and genes most likely to have the desired functional features, (b) a rational and predictable scheme for selecting those genetic modifications that would result in decreased expression of the desired gene, (c) a correlation between structure and decreased expression, and/or (d) a correlation between structure and the desired activity, one of skill in the art would have to test an essentially infinite number of proteins, genes and genetic modifications to enable the entire scope of the claimed invention. 
	Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, and the high degree of unpredictability of the prior art in regard to gene expression regulation, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41, 42, 46, 48-61 are rejected under 35 U.S.C. 103 as being unpatentable over Argyros et al. (US Publication No. 2014/0186930 published 7/3/2014) in view of Yang et al. (Mol. Biol. Rep 38:59-64, 2011; cited in the prior Office action) and Guo et al. (J Ind Microbiol Biotechnol 38:935-943, 2011; cited in the prior Office action).
	Argyros et al. teach the production of ethanol by culturing a microorganism that has been genetically modified to delete one or more endogenous genes encoding enzymes associated with the synthesis of glycerol and to express heterologous enzymes that allow the conversion of a carbohydrate source  to ethanol (Abstract; page 1, paragraph [0006]).  Argyros et al. teach that glycerol is a byproduct of the fermentation of sugars to ethanol in yeasts and it is an undesirable product with low value. Argyros et al. teach that it would be beneficial to reduce or eliminate this byproduct and further direct more carbon towards the production of ethanol  (page 1, paragraph [0001]). Argyros et al. teach that the enzymes associated with the synthesis of glycerol are encoded by the gpd1, gpd2, gpp1 and gpp2 genes (pages 1-2, paragraph [0007]).   Argyros et al. teach culturing the microorganism in the presence of lignocellulosic  biomass derived from corn cobs and wheat straw, corn mash and corn starch (page 5, paragraph [0037])
 Argyros et al. teach that the recombinant microorganism comprises genes encoding amylases including  a S. fibuligera glucoamylase (page 5, paragraph [0036]).  Argyros et al. teach S. cerevisiae cells having these genetic modifications (page 18, paragraph [0294]), such as (i)  the S. cerevisiae strain M3625 which comprises a deletion in the endogenous gpd2 and comprises a nucleic acid encoding the S. fibuligera glucoamylase labeled glu-0111-CO (page 43, Example 8, paragraph [0409]), (ii) the S. cerevisiae strain M3624 which comprises deletions in the gpd1 and gpd2 genes (page 52, Example 9, paragraph [0495]), (iii) the S. cerevisiae strain M3465 which comprises a deletion in the gpd2 gene (Example 10, paragraph [0498]), (iv) the S. cerevisiae strain M3469 which comprises a deletion in the gpd1 gene (Example 10, paragraph [0498]), (v) the S. cerevisiae strain TB655 which comprises a deletion in the gpp1 gene (Example 11, paragraph [0501]), and (vi) the S. cerevisiae strain TB656 which comprises a deletion in the gpp2 gene (Example 11, paragraph [0501]).  Argyros et al. teach increases in ethanol yield and reduction in glycerol production in all these S. cerevisiae strains that have one or more deletions in the gpp1, gpp2, gpd1, or gpd2 genes (Examples 8-11).  While Argyros et al. teach that the prior art discloses the expression of a nucleic acid encoding a heterologous glyceraldehyde-3-phosphate dehydrogenase (GAPN) in yeast with or without the simultaneous knockout of GPD1 to redirect flux from glycerol to ethanol (page 11, paragraph [0161]), they do not disclose the expression of such nucleic acid in their S. cerevisiae cells. 
	Yang et al. teach that the use of biomass as a source of renewable, environmentally friendly energy has attracted attention, in particular for ethanol production.  Yang et al. teach that one of the ideas to efficiently produce ethanol is to use metabolically modified microorganisms to produce renewable energy from a suitable substrate.  Yang et al. teach that starch has been widely used as a basic renewable material and energy resource for many industrial products such as biofuels.  Yang et al. teach that  S. cerevisiae has been widely used for industrial ethanol production due to high fermentation rates with the ability to grow under aerobic and anaerobic conditions, ethanol tolerance, easiness to operate, and well known genetic background (Introduction, page 59).  Yang et al. teach that while some organisms are able to grow on starch and dextrin, S. cerevisiae is unable to use starch directly due to the absence of endogenous glucoamylases in S. cerevisiae (Introduction, page 59; Abstract).  Yang et al. teach recombinant S. cerevisiae cells that were transformed to express a R. arrhizus glucoamylase which are able to hydrolyze both soluble and raw starch to produce glucose (page 62, left column, first paragraph).  Yang et al. do not teach the expression of a nucleic acid encoding a glyceraldehyde-3-phosphate dehydrogenase or the disruption of endogenous genes gpp1, gpp2, gpd1 or gpd2. 
	Guo et al. teach a S. cerevisiae cell having a deletion in the endogenous GPD2 gene that has been transformed with a nucleic acid encoding a glyceraldehyde-3-phosphate dehydrogenase (GAPN), which when cultured produces less glycerol and more ethanol compared to the wild type strain (Abstract).  Guo et al. teach that increased expression of the GAPN decreases the formation of NADH during glycolysis, thus reducing the production of ethanol and enhancing ethanol yields.  Guo et al. teach that while deletion of the GPD2 gene results in reducing the production of glycerol, the expression of GAPN from B. cereus overcomes the problem of redox imbalance (page 936, left column, last paragraph). Guo et al. teach that the combination of the expression of GAPN with the deletion of the GPD2 gene was an effective approach to increase ethanol yield (page 942, Conclusion). Guo et al. do not teach the deletion of the gpp1 or gpp2 genes, or the expression of a glucoamylase. 
	Claims 41-42, 46, 48-61 are directed in part to a method for producing ethanol, wherein said method comprises culturing a S. cerevisiae cell that comprises a disruption in one or more of the endogenous genes selected from the group consisting of GPP1 and GPP2, wherein said S. cerevisiae cell further comprises a disruption in one or more of the endogenous genes selected from the group consisting of GPD1 and GPD2, wherein said S. cerevisiae cell comprises (i) a nucleic acid encoding a glucoamylase, and (ii) a nucleic acid encoding a glyceraldehyde-3-phosphate dehydrogenase, wherein said method optionally comprises adding a glucoamylase to the culture medium, wherein the culture medium comprises starch, glucose or sucrose, and  wherein the starch is derived from corn, wheat and/or cassava.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to (a) genetically modify the S. cerevisiae cells of Argyros et al. having a disruption in the endogenous gpp1 or gpp2 genes to (i) express a nucleic acid encoding a  glyceraldehyde-3-phosphate dehydrogenase, such as that of Guo et al., and (ii) further disrupt the gpd1 gene and/or  the gpd2 genes, and (b) add glucoamylase to the culture medium.  A person of ordinary skill in the art is motivated to transform the S. cerevisiae cells of Argyros et al. with a nucleic acid encoding a  glyceraldehyde-3-phosphate dehydrogenase for the benefit of reducing the production of glycerol, which is a by-product, and increasing  ethanol yield as shown by Guo et al. A person of ordinary skill in the art is motivated to further disrupt one or both of the gpd1 and gpd2 genes for the benefit of reducing the synthesis of glycerol and enhancing the production of ethanol, as shown by Argyros et al.  A person of ordinary skill in the art is motivated to add glucoamylase to the culture medium comprising the modified  S. cerevisiae cells described above  for the benefit of increasing the hydrolysis of starch in the culturing medium so that the resulting sugars can be used by these S. cerevisiae cells for ethanol production.  As taught by Yang et al., S. cerevisiae is not able to utilize starch directly due to the lack of endogenous glucoamylases in this microorganism. 
	One of ordinary skill in the art has a reasonable expectation of success at genetically modifying the S. cerevisiae cells of Argyros et al. as described above because the molecular biology techniques required to express a nucleic acid encoding glyceraldehyde-3-phosphate dehydrogenase and disrupt the recited gpd1 and/or gpd2 genes are well known in the art as evidenced by Guo et al. and Argyros et al., respectively.  One of skill in the art has a reasonable expectation of success at adding glucoamylase to a starch-containing culture medium and observing hydrolysis because Yang et al. teach glucoamylases are able to hydrolyze both soluble and raw starch to produce glucose.  Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
July 28, 2022